Citation Nr: 0332440	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 19, 1994 for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which established service 
connection for PTSD, effective June 19, 1995. The veteran 
appealed for an earlier effective date.  A personal hearing 
was held before an RO hearing officer in October 1998, and a 
hearing was held before a Board Member (now Veterans Law 
Judge (VLJ)) in December 1999.  In June 2000, the Board 
denied the claim for an earlier effective date.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2001 order, the Court 
granted a motion by the VA Secretary to vacate the June 2000 
Board decision with regard to this issue and remand it for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA) (effective November 9, 2000).  

In a May 2002 decision, the Board granted an effective date 
of August 19, 1994 for service connection for PTSD.  The 
veteran appealed that decision to the Court.  In a January 
2003 joint motion to the Court, the parties (the appellant 
and the VA Secretary) moved that the Board decision be 
vacated, and remanded for application of the provisions of 
38 U.S.C.A. § 5103(a) in light of the Court's decision in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (decided in 
June 2002).  The motion was granted in a January 2003 Court 
order.  The case was returned to the Board.

By a letter to the veteran dated September 4, 2003, the Board 
advised him that the VLJ who performed his December 1999 
hearing is no longer employed at the Board.  He was offered 
the opportunity to have another hearing before the VLJ who 
will decide his case, and given 30 days to respond.  He was 
told that if he did not respond within 30 days of the date of 
the letter, the Board would assume that he did not want 
another hearing.  The veteran has not responded.



REMAND

In light of the joint motion and the recent Court order, the 
Board finds that additional development is necessary prior to 
Board review of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law during the pendency of this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 
supra; Huston v. Principi, 17 Vet. App. 195 (2003). 

The veteran has not yet been provided with the specific 
notice required by 38 U.S.C.A. § 5103(a), Quartuccio, supra, 
and Huston, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for an earlier effective date 
for a grant of service connection for 
PTSD.

2.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for an effective date 
prior to August 19, 1994 for a grant of 
service connection for PTSD.  If the 
claim is denied, the veteran should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


